Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim allowed.
The following is an examiner’s statement of reasons for allowance: 

Tsunetou[20060176099] teaches 0037: “The semiconductor integrated circuit 20 is a synchronous  circuit that is synchronous with a clock signal CLK. The semiconductor integrated circuit 20 is equipped with a non-controlled module 21 and a controlled module 22. The non-controlled module 21 is a module in which a source power supply of a transistor is fixed, and the operation speed is not controlled”
Furthermore, Gabrys [7411325] teaches [The input power 102 is coupled to the variable speed drive that utilizes and H-bridge topology to convert input power to synchronous power 104 to drive the motor 101. Although shown with BJT switches, other transistor types such as FETs or IGBTs can be utilized. ] 

The prior art of record does not teach individually or in combination “ power management circuit module having a resonant gate transistor to switch electrical power to drive the transfer 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187